Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 10/25/22 has been entered. Claims 1-17, and 21-22 have been canceled.  Claims 18, 28, and 29 have been amended.  Claims 18-20, and 23-29 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/25/22, with respect to the rejection(s) of claim 29 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made by Inoue (U.S. 2010/0213000) in view of Kuroki (JP2000248920A).
Regarding claim 18, Applicant argues Inoue fails to discloses that the diverging wall and the converging wall extend angularly (see Remarks filed 10/25/22, Page 7).  The Examiner finds this argument persuasive.  However, a new ground of rejection is made regarding these limitations by Inoue (U.S. 2010/0213000) in view of Kuroki (JP2000248920A).
Regarding claims 18 and 28, Applicant appears to argue that Mason (U.S. 1,874,326) fails to teach wherein a plurality of expansion chambers comprise different volumes that decrease from inlet to outlet (see Remarks filed 10/25/22, Pages 7-8).  To support this argument, Applicant points to page 2, lines 17-20 of Mason to show that the intended exhaust flow be from left to right as Mason references a “first stage on the left” (see Remarks filed 10/25/22, Page 8).  The Examiner does not find this argument persuasive.  Mason does describe first, second, and third stages (Mason; Page 2, Lines 11-21), however the reference to first, second, and third does not indicate that flow is from first, second, and third in the device of Fig. 1.  Mason discloses that element 19 is both “means for introducing and ejecting the exhaust gas” (Page 2, Lines 8-10) and teaches each chamber is responsible for filtering specific frequencies based on its respective dimensions (Page 2, Lines 42-67).  Here, Mason places no importance to the order of the chambers in the direction of flow.  Additionally, Mason provides a formula to determine the propagation of sound waves through a stage which relies on “length of the chamber in the direction of gas conduction” (see Page 2, Lines 70-81) and this direction is clearly illustrated in Fig. 1 with arrows pointing in both left and right directions.  Finally, the device shown in Fig. 1 appears to be capable of performing equally well regardless of the direction of flow of gas therethrough as there appears to be no structural difference encountered by a gas flowing in any particular chamber depending on the direction from left to right or right to left (which is in contrast to that of the device of Fig. 2 or Fig. 4).  
Claim Objections
Claim 18 is objected to because of the following informalities:
“to an outlet” in line 5 should be --to an outlet of the exhaust system-- (to improve clarity and in order to improve clarity of subsequent references to “the outlet” (e.g. in line 11 of claim 19) as amendments have introduced “an expansion chamber outlet);
“the inlet to the outlet” in line 11 should be --the inlet of the exhaust system to the outlet of the exhaust system--.
Claim 20 is objected to because of the following informalities:
“wherein the plurality of expansion chambers comprises an expansion chamber inlet comprising” in lines 1-2 should be --wherein each of the s [[comprising]]comprises--;
“and an expansion chamber outlet comprising” in line 3 should be --and [[an]]each of the expansion chamber outlets [[comprising]]comprises--.
Claim 24 is objected to because “the inlet to the outlet” in line 2 should be --the inlet of the exhaust system to the outlet of the exhaust system--.
Claim 26 is objected to because “wherein the divergent wall and the convergent wall join at an intersection comprising an intersection diameter” in lines 1-2 should be --wherein each of the respective intersections [[comprising]]comprise an intersection diameter--.
Claim 28 is objected to because of the following informalities:
 “said housing comprising sound absorbing material” in line 5 should be --said housing comprising a sound absorbing material--;
“that decrease from the inlet to the outlet” in line 8 should be --that decrease from the inlet of the continuous pipe to the outlet of the continuous pipe--;
“said plurality of expansion chambers comprising diverging walls and converging walls wherein said diverging wall and the convergent wall comprise” in lines 8-9 should be --[[said]]wherein each of the plurality of expansion chambers [[comprising]]comprises a diverging [[walls]]wall and a converging [[walls]]wall, converging wall comprise--.
Claim 29 is objected to because of the following informalities:
“An exhaust gas comprising” in line 1 should be --An exhaust system comprising--;
“a continuous pipe comprising an inlet and an outlet” in lines 4-5 should be --a continuous pipe, the continuous pipe comprising an inlet and an outlet--;
“comprising sound absorbing material” in line 5 should be --comprising a sound absorbing material--;
“comprise perforations” in line 10 should be --each comprise a plurality of perforations--;
“said perforations adjacent” in line 10 should be --said perforations of said diverging wall and said perforations of said converging wall each adjacent--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amendments made to claim 18, from which claim 25 depends, introduce all of the limitations required in claim 25 such that claim 25 fails to provide further limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (U.S. 2010/0213000) in view of Kuroki (JP2000248920A) and further in view of Mason (U.S. 1,874,326).

    PNG
    media_image1.png
    632
    927
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    554
    780
    media_image2.png
    Greyscale


Re claim 18:
Inoue discloses an exhaust system (22, muffler - Para 11 (a type of exhaust system as shown in Figs. 1-3)) comprising:
an inlet (44, exhaust feed pipe - Para 40 (a type of inlet)) receiving exhaust gases (see Figs. 1-3 and Para 40 - “…a front end portion of a joint exhaust feed pipe 44 is inserted into, and fixed to this rear end portion of the exhaust pipe 20…”);
a housing (42, outer case - Para 40) comprising an exhaust passage (see Fig. 3 at 43, 44, 45, 46 and 36 (person having ordinary skill in the art would recognize a type of exhaust passage is shown collectively within elements 43, 44, 45, 46, and 36)) therethrough, said exhaust passage (see Fig. 3 at 43, 44, 45, 46 and 36) comprising a plurality of expansion chambers (45, first expansion chamber - Para 40; 46, second expansion chamber - Para 43) disposed in series within a continuous pipe (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize a type of continuous pipe is shown by element A; element A corresponds to the external structure of elements 43, 44, 45, 46, and 36)) from the inlet (44) to an outlet (49, outlet pipe - Para 11)(see Modified Fig. 3 above - elements 45 and 46 are shown disposed in series within element A from element 44 to element 49), wherein each of the plurality of expansion chambers (45, 46) comprises a diverging wall (Modified Fig. 3 above - D (person having ordinary skill in the art would recognize element D as a type of diverging wall; each of elements 45 and 46 are shown with a respective element D)) and a converging wall (Modified Fig. 3 above - F (person having ordinary skill in the art would recognize element F as a type of convergent wall; each of elements 45 and 46 are shown with a respective element F)), said diverging wall extending outward from an expansion chamber inlet (see Modified Fig. 3 above at element B (a type of expansion chamber inlet is shown at element B; each of elements 45 and 46 are shown with a respective element B)) to an intersection (Modified Fig. 3 above - E (person having ordinary skill in the art would recognize element E as a type of intersection; each of elements 45 and 46 are shown with a respective element E))(see Modified Fig. 3 above - element D is shown extending outward from element B to element E), said converging wall (Modified Fig. 3 above - F) extending inward from the intersection (Modified Fig. 3 above - E) to an expansion chamber outlet (Modified Fig. 3 above - C (person having ordinary skill in the art would recognize element C as a type of expansion chamber outlet; each of elements 45 and 46 are shown with a respective element C))(see Modified Fig. 3 above - element F is shown extending inward from element E to element C).
Inoue fails to disclose said diverging wall extending angularly outward, nor an intersection with the converging wall, nor said converging wall extending angularly inward.
Kuroki teaches an expansion chamber (see Fig. 1 at 11 (person having ordinary skill in the art would recognize a type of expansion chamber is shown at element 11 (see description at Para 11))) comprising a diverging wall (10a, megaphone shaped cone - Para 9 (shown as a type of diverging wall in Fig. 1)) and a converging wall (10b, megaphone shaped cone - Para 9 (shown as a type of converging wall in Fig. 1)), said diverging wall (10a) extending angularly outward from an expansion chamber inlet (Modified Fig. 1 - A (person having ordinary skill in the art would recognize element A as a type of expansion chamber inlet)) to an intersection (Modified Fig. 1 above - B (person having ordinary skill in the art would recognize element B as a type of intersection between elements 10a and 10b)) with the converging wall (10b)(see Modified Fig. 1 above - element 10a is shown extending angularly outward from element A to element B), said converging wall (10b) extending angularly inward from the intersection (Modified Fig. 1 above - B) to an expansion chamber outlet (Modified Fig. 1 above - C (person having ordinary skill in the art would recognize element C as a type of expansion chamber outlet))(see Modified Fig. 1 above - element 10b is shown extending angularly inward from element B to element C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the expansion chambers of Inoue after that of Kuroki (thereby making the diverging walls and converging walls of the expansion chambers if Inoue extend angularly and meet at an intersection as taught by Kuroki) for the advantage of increasing engine output (Kuroki; Paras 11-12).
Inoue/Kuroki teaches said perforations (Kuroki; see Fig. 1 at element 1) adjacent the sound absorbing material (Inoue; 58)(see Fig. 3 of Inoue (in the modified Inoue/Kuroki, the expansion chambers of Inoue (45 and 46) have been modeled after the expansion chamber of Kuroki, thereby placing perforations adjacent the sound absorbing material of Inoue (58)))
Inoue/Kuroki fails to teach wherein the plurality of expansion chambers comprise different volumes that decrease from the inlet to the outlet.
Mason teaches an exhaust system (Fig. 1 (a type of exhaust system; see Page 1, Lines 1-3)) wherein a plurality of expansion chambers (14, 15 - chambers - Page. 2, Lines 1-2 (each of elements 14 and 15 are a type of expansion chamber; see Col. 2, Lines 12-13)) comprise different volumes (see Fig. 1 at elements 14 and 15; Page 2, Lines 12-14; and Claim 1 - “…a plurality of transverse partitions sub-dividing said tubular member into a plurality of chambers equal in pairs, the axial length of the chambers of the several pairs increasing progressively from one end of the tubular member to the other…” (elements 13/14 are one pair and elements 15/16 are a second pair (see Page 2, Lines 11-14); element 10 is a cylinder per Page 2, Lines 1-2 and a cylinder must have a single diameter in order to be a cylinder (single diameter of element 10 is shown in Fig. 1); elements 14 and 15 are each shown with a volume in Fig. 1 defined by element 10 and their respective lengths; volume of element 14 must be different than volume of element 15 as each have different lengths but the same dimeter)) that decrease from an inlet (see Fig. 1 at right element 19 (a type of inlet as described in Page 2, Lines 8-10)) to an outlet (see Fig. 1 at left element 19 (a type of second outlet as described in Page 2, Lines 8-10))(see Fig. 1 at elements 14 and 15 and Page 2, Lines 12-14 (element 14 shown decreased as compared to element 15 from right element 19 to left element 19)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the exhaust system of Inoue/Kuroki after the exhaust system of Mason (thereby making the volume of Inoue’s expansion chambers different and decreasing from inlet to outlet as taught by Mason) for the advantage of eliminating higher frequency transmission bands (Mason; Cols. 16-23).
Re claim 19:
Inoue/Kuroki/Mason teaches the exhaust system (Inoue; 22) as recited in claim 18 (as described above).
Inoue discloses wherein the continuous pipe (Modified Fig. 3 - A) is perforated (Para 42 - “Each of the inner sleeves 43 is produced by forming a perforated material”) and is surrounded by sound absorbing material (58, sound-absorbing material - Para 49)(see Modified Fig. 3 above - element A is shown including element 43 which is described as perforated in Para 42, and surrounded by element 58).
Re claim 20:
Inoue/Kuroki/Mason teaches the exhaust system (Inoue; 22) as recited in claim 18 (as described above).
Inoue discloses wherein the plurality of expansion chambers (45, 46) comprises an expansion chamber inlet (Modified Fig. 3 above - B (person having ordinary skill in the art would recognize element B as a type of expansion chamber inlet; corresponds to element 47 of element 45)) comprising a first diameter (Para 41 - “…a diameter of the first joint exhaust feed pipe 44… a receiving sleeve 47 is formed in a raised manner, and this receiving sleeve receives the rear end portion of the joint exhaust feed pipe 44…”) and an expansion chamber outlet (Modified Fig. 3 above - C (person having ordinary skill in the art would recognize element C as a type of expansion chamber outlet; corresponds to element 47 of element 46)) comprising a second diameter the same as the first diameter (Para 41 - “…a diameter of the first joint exhaust feed pipe 44… a receiving sleeve 47 is formed in a raised manner, and this receiving sleeve receives the rear end portion of the joint exhaust feed pipe 44…” and Para 43 - “…second expansion chamber 46 is a disc-shaped hollow member having substantially the same constitution as the first expansion chamber 45…” (element 47 is described in Para 41 as having a diameter of element 44 and in Para 43 it is described element 46 is the same as element 45 and therefore element 47 of element 45 (which corresponds to element C of Modified Fig. 3 above) has the same diameter as element 47 of element 45 (which corresponds to element B of Modified Fig. 3 above))).
Re claims 23-24:
Inoue/Kuroki/Mason teaches the exhaust system (Inoue; 22) as recited in claim 18 (as described above).
 Inoue fails to disclose wherein the plurality of expansion chambers comprises different lengths (claim 23); nor wherein different lengths of the plurality of expansion chambers decrease from the inlet to the outlet (claim 24).
Mason teaches an exhaust system (Fig. 1 (a type of exhaust system; see Col. 1, Lines 1-3)) wherein a plurality of expansion chambers (14, 15 - chambers - Col. 2, Lines 1-2 (each of elements 14 and 15 are a type of expansion chamber; see Col. 2, Lines 12-13)) comprises different lengths (see Fig. 1 at elements 14 and 15; Col. 2, Lines 12-14; and Claim 1 - “…a plurality of transverse partitions sub-dividing said tubular member into a plurality of chambers equal in pairs, the axial length of the chambers of the several pairs increasing progressively from one end of the tubular member to the other…”); and wherein different lengths of the plurality of expansion chambers (14, 15) decrease from an inlet (see Fig. 1 at right element 19 (a type of second inlet as described in Col. 2, Lines 8-10)) to an outlet (see Fig. 1 at left element 19 (a type of outlet as described in Col. 2, Lines 8-10))(see Fig. 1 at elements 14 and 15 and Col. 2, Lines 12-14 (element 14 shown decreased as compared to element 15 from right element 19 to left element 19)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the exhaust system of Inoue after the exhaust system of Mason (thereby making the lengths of Inoue’s expansion chambers different and decreasing from inlet to outlet as taught by Mason) for the advantage of eliminating higher frequency transmission bands (Mason; Cols. 16-23).
Re claim 25:
Inoue/Kuroki/Mason teaches the exhaust system (Inoue; 22) as recited in claim 18 (as described above).
Inoue discloses wherein each of the plurality of expansion chambers (45, 46) comprises a divergent wall (Modified Fig. 3 above - D) from a first expansion chamber inlet (see Modified Fig. 3 above at element B) of the respective expansion chamber and a convergent wall (Modified Fig. 3 above - F) coupled to the expansion chamber outlet (Modified Fig. 3 above - C)(see Modified Fig. 3 above).
Re claim 26:
Inoue/Kuroki/Mason teaches the exhaust system (Inoue; 22) as recited in claim 25 (as described above).
Inoue discloses wherein the divergent wall (Modified Fig. 3 above - D) and the convergent wall (Modified Fig. 3 above - F) join at an intersection (Modified Fig. 3 above - E)(see Modified Fig. 3 above - each respective element D and F of elements 45 and 46 are shown joining at element E) comprising an intersection diameter (see Modified Fig. 3 above at element E (person having ordinary skill in the art would recognize a type of diameter is depicted at element E (see Paras 41-42 which describes elements 45 and 46 as “disc-shaped”))).
Re claim 27:
Inoue/Kuroki/Mason teaches the exhaust system (Inoue; 22) as recited in claim 26 (as described above).
Inoue discloses wherein the intersection diameter (Modified Fig. 3 above at element E) is the same for each of the plurality of expansion chambers (45, 46)(Para 43 - “…second expansion chamber 46 is a disc-shaped hollow member having substantially the same constitution as the first expansion chamber 45…”).
Re claim 28:
Inoue discloses an exhaust system (22, muffler - Para 11 (a type of exhaust system as shown in Figs. 1-3)) comprising: 
an inlet (44, exhaust feed pipe - Para 40 (a type of inlet)) receiving exhaust gases (see Figs. 1-3 and Para 40 - “…a front end portion of a joint exhaust feed pipe 44 is inserted into, and fixed to this rear end portion of the exhaust pipe 20…”); 
a housing (42, outer case - Para 40) comprising an exhaust passage (see Fig. 3 at 43, 44, 45, 46 and 36 (person having ordinary skill in the art would recognize a type of exhaust passage is shown collectively within elements 43, 44, 45, 46, and 36)) therethrough, said exhaust passage (see Fig. 3 at 43, 44, 45, 46 and 36) comprising a plurality of expansion chambers (45, first expansion chamber - Para 40; 46, second expansion chamber - Para 43) disposed in series within a continuous pipe (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize a type of continuous pipe is shown by element A; element A corresponds to the external structure of elements 43, 44, 45, 46, 47, and 36))(see Modified Fig. 3 above - elements 45 and 46 are shown disposed in series within element A from element 44 to element 49) comprising an inlet (see Modified Fig. 3 above at element 47 nearest element 20 (a type of inlet of element A is shown at element 47 nearest element 20)) and an outlet (see Modified Fig. 3 above at element 47 nearest element 36 (a type of outlet of element A is shown at element 47 nearest element 36)), said housing (42) comprising sound absorbing material (58, sound absorbing material - Para 49) therein (see Fig. 3);
said plurality of expansion chambers (45, 46) comprising diverging walls (Modified Fig. 3 above - D (person having ordinary skill in the art would recognize element D as a type of divergent wall; each of elements 45 and 46 are shown with a respective element D)) and converging walls (Modified Fig. 3 above - F (person having ordinary skill in the art would recognize element F as a type of convergent wall; each of elements 45 and 46 are shown with a respective element F)).
Inoue fails to disclose wherein said diverging wall and the convergent wall comprise perforations therethrough.
Kuroki teaches an expansion chamber (see Fig. 1 at 11 (person having ordinary skill in the art would recognize a type of expansion chamber is shown at element 11 (see description at Para 11))) wherein a diverging wall (10a, megaphone shaped cone - Para 9 (shown as a type of diverging wall in Fig. 1)) and a converging wall (10b, megaphone shaped cone - Para 9 (shown as a type of converging wall in Fig. 1)) comprise perforations (Para 9 - “…10a and 10b are megaphone-shaped conical bodies made of punching metal 1…” and Para 10 - “…punching metal 1 is, for example, a stainless steel plate with a large number of round holes…”) therethrough (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the expansion chambers of Inoue after that of Kuroki (thereby making the diverging walls and converging walls of the expansion chambers if Inoue have perforations like those taught by Kuroki) for the advantage of increasing engine output (Kuroki; Paras 11-12).
Inoue/Kuroki teaches said perforations (Kuroki; see Fig. 1 at element 1) adjacent the sound absorbing material (Inoue; 58)(see Fig. 3 of Inoue (in the modified Inoue/Kuroki, the expansion chambers of Inoue (45 and 46) have been modeled after the expansion chamber of Kuroki, thereby placing perforations adjacent the sound absorbing material of Inoue (58))).
Inoue/Kuroki fails to teach wherein each of the plurality of expansion chambers comprises different lengths that decrease from the inlet to the outlet.
Mason teaches an exhaust system (Fig. 1 (a type of exhaust system; see Page 1, Lines 1-3)) wherein a plurality of expansion chambers (14, 15 - chambers - Page. 2, Lines 1-2 (each of elements 14 and 15 are a type of expansion chamber; see Col. 2, Lines 12-13)) comprise different lengths (Claim 1 - “…a plurality of transverse partitions sub-dividing said tubular member into a plurality of chambers equal in pairs, the axial length of the chambers of the several pairs increasing progressively from one end of the tubular member to the other…”) that decrease from an inlet (see Fig. 1 at right element 19 (a type of inlet as described in Page 2, Lines 8-10)) to an outlet (see Fig. 1 at left element 19 (a type of second outlet as described in Page 2, Lines 8-10))(see Fig. 1 at elements 14 and 15 and Page 2, Lines 12-14 (element 14 shown decreased as compared to element 15 from right element 19 to left element 19)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the exhaust system of Inoue/Kuroki after the exhaust system of Mason (thereby making the lengths of Inoue’s expansion chambers different and decreasing from inlet to outlet as taught by Mason) for the advantage of eliminating higher frequency transmission bands (Mason; Cols. 16-23).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (U.S. 2010/0213000) in view of Kuroki (JP2000248920A).
Re claim 29:
Inoue discloses an exhaust system (22, muffler - Para 11 (a type of exhaust system as shown in Figs. 1-3)) comprising: 
an inlet (44, exhaust feed pipe - Para 40 (a type of inlet)) receiving exhaust gases (see Figs. 1-3 and Para 40 - “…a front end portion of a joint exhaust feed pipe 44 is inserted into, and fixed to this rear end portion of the exhaust pipe 20…”); 
a housing (42, outer case - Para 40) comprising an exhaust passage (see Fig. 3 at 43, 44, 45, 46 and 36 (person having ordinary skill in the art would recognize a type of exhaust passage is shown collectively within elements 43, 44, 45, 46, and 36)) therethrough, said exhaust passage (see Fig. 3 at 43, 44, 45, 46 and 36) comprising a plurality of expansion chambers (45, first expansion chamber - Para 40; 46, second expansion chamber - Para 43) disposed in series within a continuous pipe (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize a type of continuous pipe is shown by element A; element A corresponds to the external structure of elements 43, 44, 45, 46, 47, and 36))(see Modified Fig. 3 above - elements 45 and 46 are shown disposed in series within element A from element 44 to element 49) comprising an inlet (see Modified Fig. 3 above at element 47 nearest element 20 (a type of inlet of element A is shown at element 47 nearest element 20)) and an outlet (see Modified Fig. 3 above at element 47 nearest element 36 (a type of outlet of element A is shown at element 47 nearest element 36)), said housing (42) comprising sound absorbing material (58, sound absorbing material - Para 49) therein (see Fig. 3);
wherein each of the plurality of expansion chambers (45, 46) comprises a diverging wall (Modified Fig. 3 above - D (person having ordinary skill in the art would recognize element D as a type of divergent wall; each of elements 45 and 46 are shown with a respective element D)) from a first expansion chamber inlet (see Modified Fig. 3 above at element B (a type of first expansion chamber inlet is shown at element B)) and a converging wall (Modified Fig. 3 above - F (person having ordinary skill in the art would recognize element F as a type of convergent wall; each of elements 45 and 46 are shown with a respective element F)) coupled to the expansion chamber outlet (49, outlet pipe - Para 11)(see Modified Fig. 3 above - each of elements 45 and 46 are shown with a respective element D and element F and each of these is shown coupled to element 49); wherein the diverging wall (Modified Fig. 3 above - D) and the converging wall (Modified Fig. 3 above - F) join at an intersection (Modified Fig. 3 above - E (person having ordinary skill in the art would recognize element E as a type of intersection; each of elements 45 and 46 are shown with a respective element E))(see Modified Fig. 3 above - each respective element D and F of elements 45 and 46 are shown joining at element E) comprising an intersection diameter (see Modified Fig. 3 above at element E (person having ordinary skill in the art would recognize a type of diameter is depicted at element E (see Paras 41-42 which describes elements 45 and 46 as “disc-shaped”))).
Inoue fails to disclose wherein said diverging wall and the converging wall comprise perforations therethrough.
Kuroki teaches an expansion chamber (see Fig. 1 at 11 (person having ordinary skill in the art would recognize a type of expansion chamber is shown at element 11 (see description at Para 11))) wherein a diverging wall (10a, megaphone shaped cone - Para 9 (shown as a type of diverging wall in Fig. 1)) and a converging wall (10b, megaphone shaped cone - Para 9 (shown as a type of converging wall in Fig. 1)) comprise perforations (Para 9 - “…10a and 10b are megaphone-shaped conical bodies made of punching metal 1…” and Para 10 - “…punching metal 1 is, for example, a stainless steel plate with a large number of round holes…”) therethrough (see Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the expansion chambers of Inoue after that of Kuroki (thereby making the diverging walls and converging walls of the expansion chambers if Inoue have perforations like those taught by Kuroki) for the advantage of increasing engine output (Kuroki; Paras 11-12).
Inoue/Kuroki teaches said perforations (Kuroki; see Fig. 1 at element 1) adjacent the sound absorbing material (Inoue; 58)(see Fig. 3 of Inoue (in the modified Inoue/Kuroki, the expansion chambers of Inoue (45 and 46) have been modeled after the expansion chamber of Kuroki, thereby placing perforations adjacent the sound absorbing material of Inoue (58))).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12/2/22